          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 1 of 27



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

JOHN WAITE, an individual; JOE                    Case No. 1:19-cv-01091-LAK
ELY, an individual; KASIM SULTON,
an individual; SUSAN STRAW                        CLASS ACTION FIRST AMENDED
HARRIS p/k/a SYD STRAW, an                        COMPLAINT FOR:
individual; LEONARD GRAVES
PHILLIPS, an individual, STAN                       (1) COPYRIGHT
SOBOL a/k/a STAN LEE, an                                INFRINGEMENT; AND
individual, and ISRAEL
CABALLERO, an individual; and on                    (2) DECLARATORY RELIEF
behalf of all others similarly situated,
                                    Plaintiffs,   DEMAND FOR TRIAL BY JURY
             v.
UMG RECORDINGS, INC., a
Delaware corporation doing business as
Universal Music Group, and DOES 1
through 10,
                                  Defendants.

        Plaintiffs JOHN WAITE, an individual (“Waite”), and JOE ELY (“Ely”), an
individual, KASIM SULTON (“Sulton”), an individual, and SUSAN STRAW
HARRIS p/k/a SYD STRAW (“Straw”), an individual, LEONARD GRAVES
PHILLIPS (“Phillips”), an individual, STAN SOBOL a/k/a STAN LEE (“Lee”), an
individual and ISRAEL CABALLERO (“Caballero”), an individual (collectively,
“Plaintiffs”) on behalf of themselves and all other similarly situated authors of
sound recordings (“sound recordings”) who have served Notices of Termination
pursuant to §302 of the Copyright Act of 1976 upon Defendant UMG
RECORDINGS, INC. (also known as “Universal Music Group” and “UMG”)
(hereinafter “UMG” or “Defendant”) and DOES 1-10 (collectively “Defendants”),
allege as follows.
                                NATURE OF THE ACTION
        1.        Since the first Copyright Act was enacted in 1790, that Act, and the
several successive copyright statutes have always had a feature which allows a


154498.00601/120317498v.1
          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 2 of 27




second chance for authors (or their heirs) to reclaim copyrights from unwise grants
made by authors early on in their careers, close to the creation of the works. While
the particular features of those laws, and the length of the terms and statutory
scheme of the terminations involved, have changed and evolved, the strong
“second chance” concept has remained. In fact, the very first act, the Copyright
Act of 1790, borrowed that concept from the English Statute of Anne, enacted in
1709, the first copyright law. The theme continued in the Copyright Acts of 1831,
1870, and 1909.
        2.      Likewise, §203 of the Copyright Act of 1976 modified the Act of
1909 substantially, but continued the policy with full force. According to the
Congressional Record, the purpose of the statute was to protect authors and their
heirs from “the unequal bargaining position of authors” in dealing with
unpublished works, because of “the impossibility of [an author] determining [his or
her] work’s prior value until it has been exploited.” H.R.Rep. No. 94-1476, at 124
(1976). Section 203 provides that authors (a term that includes both songwriters
and recording artists) may terminate grants of copyright ownership thirty-five (35)
years after the initial grant, generally computed from the date of the publication of
those works subject to the grant.
        3.      But while the Copyright Act confers upon authors the valuable
“second chance” that they so often need, the authors of sound recordings, in
particular, who have attempted to avail themselves of this important protection
have encountered not only resistance from many record labels, they have been
subjected to the stubborn and unfounded disregard of their rights under the law
and, in many instances, willful copyright infringement.
        4.      Waite, Ely, Sulton, Straw, Phillips, Lee, and Caballero, and hundreds
of other recording artists (or their successors), have served Notices of Termination
upon UMG pursuant to the provisions set forth in 17 U.S.C. §203, but UMG has
routinely and systematically refused to honor them. These refusals are made, in

                                           2
154498.00601/120317498v.1
          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 3 of 27




every instance, on similar legal grounds, the first and foremost of which is UMG’s
position that the sound recordings created by recording artists under contract with
UMG (or its affiliated or predecessor companies) are “works made for hire,” and,
therefore, not part of the subject matter of §203. UMG claims that the recordings
are works made for hire because of contractual language that is found in every
UMG recording agreement. As a result of UMG’s policy, UMG has refused to
acknowledge that any recording artist (or his or her successor) has the right to take
over control of the sound recordings or enter into an agreement with a different
label for the exploitation of recordings, after the effective date of termination. In
many instances, UMG has continued to exploit the recordings after the effective
date, thereby engaging in willful copyright infringement of the United States
copyright in those recordings. As a result of UMG’s actions, UMG has effectively
stymied any chance that the class plaintiffs have of entering into a new agreement
with a third party, or even exploiting the recordings themselves, as is their right. As
a result, these actions by UMG have effectively destroyed the very salability of the
post-termination rights in the recordings that the Copyright Act expressly
guarantees.
        5.      On account of UMG’s repeated, methodical, and willful copyright
infringement, actual and statutory damages are the remedy. For those recordings
for which the associated Notice of Termination has not reached its effective date of
termination, the proper remedy is declaratory relief. With regard to both copyright
infringement and all recordings for which a Notice of Termination has been sent to
UMG, injunctive relief, addressing and preventing UMG’s lawless behavior, is
warranted. Therefore, Plaintiffs bring this class action for copyright infringement,
declaratory relief, and injunctive relief, on behalf of themselves and all similarly
situated recording artists (or their successors) who have sent Notices of
Termination to UMG with an effective date of termination on or after January 1,
2013, as more precisely described in ¶15, below.

                                          3
154498.00601/120317498v.1
          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 4 of 27




                                    THE PARTIES

         6.     Plaintiff JOHN WAITE (“Waite”) is a resident of Santa Monica,
California. Waite is a British singer and songwriter, who began his career in the
early 1970s as a member of the musical group The Babys. In 1983, he began a solo
career and released several successful albums.
         7.     Plaintiff JOE ELY (“Ely”) is a resident of Austin, Texas. Ely has had
a long career in music as a singer, songwriter, and guitarist. Since releasing his first
solo album in 1977, he has recorded a total of eighteen studio albums on several
labels, including MCA, which is a predecessor to UMG. Ely has also been a
performer on numerous albums by other recording artists, including The Clash and
Rosie Flores.
         8.     Plaintiff KASIM SULTON (“Sulton”) is an American bass guitarist,
keyboardist and vocalist, and is best known for his work with Todd Rundgren’s
Utopia. Sulton has been a frequent collaborator, bassist and singer on many of
Todd Rundgren's projects and solo tours, as well as a bassist and touring musician
with Meatloaf.
         9.     Plaintiff SUSAN STRAW HARRIS p/k/a Syd Straw (“Straw”) is an
American singer and songwriter. She was a member of the Golden Palominos, and
has contributed vocals to recordings by Rickie Lee Jones, Leo Kottke, and Dave
Alvin.
         10.    Plaintiff LEONARD GRAVES PHILLIPS (“Phillips”) is the lead
vocalist for the California punk rock band The Dickies.
         11.    Plaintiff STAN SOBOL a/k/a STAN LEE (“Lee”) is the guitarist and
vocalist for the The Dickies.
         12.    Plaintiff ISRAEL CABALLERO (“Caballero”) is the brother, and the


                                           4
154498.00601/120317498v.1
          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 5 of 27




statutory successor-in-interest to Carlos Caballero p/k/a Karlos Kaballero, who was
the original drummer of The Dickies, and who died in 2009.
        13.     Defendant UMG RECORDINGS, INC. (“UMG”) is a Delaware
corporation doing business as Universal Music Group, and which has its principal
place of business and global corporate headquarters located in Santa Monica,
California. UMG also maintains U.S. headquarters at 1755 Broadway, New York
City, New York offices, where Island Records, Def Jam Recordings, Republic
Records, Decca Label Group, Spinefarm Records, Geffen Records, and other of
UMG’s labels are headquartered. UMG utilizes the tradename Universal Music
Group for its various corporate operations, and is an American global music
corporation that is a subsidiary of the French media conglomerate Vivendi
Universal S.A. UMG is considered one of the “Big Three” record labels, along
with Sony Music and Warner Music Group. UMG is one of the world’s largest
recorded music and music publishing companies, and includes record labels such
as Capitol, Motown, Def Jam and Geffen. UMG is successor to, and was formerly
named, PolyGram Records, Inc. UMG is a record label, as well as a global music
conglomerate, and has released music under the Universal and Mercury imprints
and is the successor-in-interest to many record labels, including EMI, Capitol,
Geffen, A & M, and Chrysalis imprints, among many others.
        14.     The true names and capacities (whether individual, corporate,
associate or otherwise) of the defendants named herein as Does 1 through 10,
inclusive, are unknown to Plaintiffs, who therefore sue said defendants by such
fictitious names. Plaintiffs will amend this Complaint to allege their true names
and capacities when such have been ascertained. Upon information and belief, each
of the Doe defendants herein is responsible in some manner for the occurrences
herein alleged, and Plaintiffs’ and class members’ injuries as herein alleged were
proximately caused by such defendants’ acts or omissions.

                                        5
154498.00601/120317498v.1
          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 6 of 27




        15.     Plaintiffs are informed and believe, and on that basis allege, that at all
times mentioned in this Complaint, UMG and each of the Doe defendants were the
agent of each other and, in doing the things alleged in this Complaint, were acting
within the course and scope of such agency.

                             JURISDICTION AND VENUE
        16.     This is a civil action seeking damages and injunctive relief for
copyright infringement under the Copyright Act, 17 U.S.C. §101 et seq., and also
seeks declaratory relief with regard to several legal issues that arise from the
language and interpretation of the Copyright Act.
        17.     This Court has original subject matter jurisdiction of this action
pursuant to 28 U.S.C. §§1331 and 1338(a).
        18.     This Court is empowered to issue a declaratory judgment and further
necessary or proper relief pursuant to 28 U.S.C. §§2201 and 2202.
        19.     Venue is proper in this District pursuant to 28 U.S.C. §§1391(b) and
(c) and 1400(a) because UMG is subject to personal jurisdiction in this District and
because a substantial part of the events or omissions by UMG giving rise to the
claims occurred in this District.
                                CLASS ALLEGATIONS
        20.     Plaintiffs bring this action as a class action pursuant to Fed. R. Civ.
Proc. 23 on behalf of themselves and on behalf of a class of similarly situated
recording artists, defined as:
                All     recording   artists   (and   statutory   heirs   and   personal
                representatives of those recording artists, if applicable) who have
                served Notices of Termination on UMG pursuant to §203 of the
                Copyright Act (or who may serve such Notice in the pendency of
                this action), with an effective date of termination of January 1, 2013


                                               6
154498.00601/120317498v.1
          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 7 of 27




                or later, and who have not entered into a further agreement with
                UMG (pursuant to §203(b)(4)) wherein UMG has been granted
                further rights therein.
        21.     This action has been brought and may be properly maintained as a
class action because there is a well-defined community of interest in the
litigation and the members of the proposed class are readily and easily
ascertainable and identifiable.
        22.     The members of the class are so numerous that joinder of all
members is impracticable. Plaintiffs are informed and believe, and on that basis
allege, that there are hundreds of members in the class who can be readily
located, identified from various records and databases (including those
maintained by UMG and the United States Copyright Office), and notified of this
action.
        23.     Plaintiffs’ claims for copyright infringement and declaratory relief
are typical of the claims of the members of the class, and Plaintiffs’ interests are
consistent with and not antagonistic to those of the other members of the class
they seek to represent. Plaintiffs and all members of the class have sustained
damages and face irreparable harm arising out of Defendants’ continued
infringement and disregard of the Notices of Termination as alleged herein and,
thus, are entitled to recover actual damages and/or statutory damages and obtain
injunctive relief to prevent further wrongful conduct by Defendants. In other
instances, class members have had the salability of their sound recordings
damaged and/or destroyed by UMG’s behavior, and seek declaratory relief for
the legal issues discussed below.
        24.     Plaintiffs have no interests that are adverse to, or which conflict
with, the interests of the absent members of the class and they are able to fairly
and adequately represent and protect the interests of such a class. Plaintiffs
                                            7
154498.00601/120317498v.1
          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 8 of 27




believe strongly in the protection of the rights of recording artists and are
committed to protecting such rights. Plaintiffs have raised a viable claim for
copyright infringement of the type reasonably expected to be raised by members
of the class and will diligently and vigorously pursue that claim. If necessary,
Plaintiffs may seek leave of the Court to amend this Complaint to include
additional class representatives to represent the class or additional claims as may
be appropriate. Plaintiffs are represented by experienced, qualified, and
competent counsel who are committed to prosecuting this action.
        25.     Questions of fact and law (to the extent that any may exist) are
common to all members of the class and would plainly predominate over any
questions affecting only individual members of the class under Fed. R. Civ. Proc.
23(b)(3). These common legal and factual questions, to the extent that any may
exist, do not vary from class member to class member, and can be determined
without reference to the individual circumstances of any class member, including
(without limitation) the following:
                (A)         Whether sound recordings can ever be considered “a work
        made for hire,” as that term is defined in the Copyright Act, because the
        definition of “a work made for hire” set forth in §101 of the Copyright Act
        does not include sound recordings as being one of the enumerated types of
        “specially ordered” or “commissioned” works that can be a work made for
        hire;
                (B)         Whether the release of sound recordings that were created by a
        particular recording artist in “album” form, as is typical in the music
        industry, constitutes a “contribution to a collective work,” or creates a
        “compilation,” as those terms are used in §101 of the Copyright Act, thereby
        transforming the sound recordings into “a work made for hire”;
                (C)         Whether a foreign choice of law provision in a recording
                                                 8
154498.00601/120317498v.1
          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 9 of 27




        agreement has any effect upon the application of United States copyright law
        to issues relating to the application of the Copyright Act (and §203
        specifically) to the United States copyrights at issue, or whether such a
        clause raises viable claims of “breach of contract” against the recording
        artists for the act of exercising their rights under United States copyright
        law;
                (D)         Whether UMG’s position regarding “a work made for hire”
        clauses violates §203(a)(5) of the Copyright Act;
                (E)         Whether sound recordings created and delivered pursuant to a
        recording agreement are “commissioned works,” as that term is used in §101
        of the Copyright Act, thereby transforming the sound recordings into “a
        work made for hire”;
                (F)         Whether recording artists are barred from exercising their rights
        under §203 of the Copyright Act if a “loan-out company,” or, in the
        appellation utilized by UMG, a “Furnishing Company” was involved in the
        contractual transaction relating to the original grant; and whether UMG’s
        position regarding “Furnishing Companies” violates §203(a)(5) of the
        Copyright Act;
                (G)         Whether the exercise by recording artists of their rights under
        §203 of the Copyright Act to terminate the original grant, and to thereafter
        exploit the sound recordings after the effective date of termination, is a
        breach of contract by the recording artists of a clause in the recording
        agreement that, according to UMG, provides that recording artists may never
        exploit the sound recordings themselves;
                (H)         Whether the assertion of rights by the recording artists under
        §203 of the Copyright Act is “time-barred” because, according to UMG,
        “claims regarding the initial ownership status of a work must be brought
                                                  9
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 10 of 27




        within three years of creation,” and the act of serving a Notice of
        Termination is a claim “challenging that issue”; and
                 (I)        The basis and method for determining and computing damages,
        including statutory damages.
        26.     Class certification is appropriate pursuant to Fed. R. Civ. Proc.
23(b)(2) because UMG has acted and/or refused to act on grounds that are
generally applicable to the Class, which makes declaratory and injunctive relief
with respect to Plaintiffs and the Class, as a whole, appropriate.
        27.     A class action is superior to other available methods for the fair and
efficient adjudication of this controversy because individual litigation of the
claims of all class members is impracticable. The claims of the individual
members of the class may range from smaller sums to larger sums. Thus, for
those class members with smaller claims, the expense and burden of individual
litigation may not justify pursuing the claims individually. And even if every
member of the class could afford to pursue individual litigation, the court system
could not be so encumbered. It would be unduly burdensome to those courts in
which individual litigation of numerous cases would otherwise proceed.
Individualized litigation would also present the potential for varying,
inconsistent, or contradictory judgments and would magnify the delay and
expense to all parties and to the court system resulting from multiple trials of the
same factual issues. By contrast, the maintenance of this action as a class action
presents few management difficulties, conserves the resources of the parties and
court system, and protects the rights of each member of the class. Plaintiffs
anticipate no difficulty in the management of this action as a class action.




                                               10
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 11 of 27




                            FIRST CLAIM FOR RELIEF
                   (Copyright Infringement – Against All Defendants)

        28.     Plaintiffs hereby incorporate the allegations set forth in paragraphs
1 through 27 above, as though fully set forth herein.
        29.     Pursuant to §203 of the Copyright Act, recording artists (or their
successors) have the right to serve a Notice of Termination to terminate the grant
of rights made to a record label, generally thirty-five (35) years after the
publication of those recordings. The Notice is served upon the current grantee,
and, with regard to Waite, Ely, Sulton, Straw, Phillips, Lee, and Caballero, and
the members of the class, that current grantee is UMG.
                                   The Waite Albums
        30.     Waite, through a loan-out company, entered into a recording
agreement with Chrysalis Records, Inc., a predecessor to UMG, in or about
November 1981, and thereafter Chrysalis released the album Ignition. In
September 1983, Waite, through another loan-out company, entered into another
agreement with Capitol, and, thereafter, Capitol released the album No Brakes.
In July 1985, Waite, through another loan-out company, entered into another
agreement with Capitol, and, thereafter, Capitol released the album Mask of
Smiles (collectively, the “Waite Albums”). At no time did any facts, which
would indicate or establish an employer-employee relationship between Waite
and any of the loan-out companies named above, exist.
        31.     On April 20, 2015, Waite served a Notice of Termination (the
“Waite Notice”) upon UMG, and Waite caused the Notice to be recorded in the
United States Copyright Office, on August 30, 2016, as document V9924 D957
P1 through P3. A true and correct copy of the Waite Notice is attached hereto as
Exhibit A.
        32.     The effective date of termination for the Ignition Album was May

                                            11
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 12 of 27




22, 2017. Initially, UMG made an effort to cease the United States exploitation
of the Ignition Album, and although UMG repeatedly informed Waite that UMG
did not agree that Waite had presented a valid Notice of Termination, sought to
negotiate a further grant from Waite, pursuant to §203(a)(5).
        33.     On or about August 1, 2017, Waite rejected UMG’s proposal, and
thereafter began to exploit the Ignition Album himself, via digital outlets,
through a record label that he owns.
        34.     In May 2018, UMG, despite its previous decision to cease the
United States exploitation of the Ignition Album, suddenly asserted that Waite’s
exploitation of the Ignition Album was improper. On May 31, 2018, counsel for
UMG sent Waite a letter setting forth UMG’s legal positions for its claims that
the Waite Notice was invalid, and, in addition, demanded that Waite “cease and
desist from any and all unauthorized exploitation of the sound recordings,
including the ‘Ignition’ Album.” A true and correct copy of that letter is attached
hereto as Exhibit B.
        35.     In or about early July 2018, UMG issued a take-down notice against
Waite’s digital release of that album.
        36.     After UMG had successfully caused Waite’s release to be taken
down from digital sites, UMG resumed the digital exploitation of the Ignition
Album through UMG’s normal digital outlets.
        37.     The effective date of termination has passed for the Ignition Album.
Despite this fact, and UMG’s knowledge of the effective dates, UMG willfully
infringed upon the United States copyright belonging to Waite by continuing to
exploit the sound recordings, as if the Waite Notice had not been sent at all, in
complete disregard of the law. In addition, the effective date of termination for
the second album set forth on the Waite Notice, No Brakes, is June 16, 2019, and
the effective date of termination for the third album set forth on the Waite
                                           12
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 13 of 27




Notice, Mask of Smiles, is July 27, 2020. As set forth below, declaratory relief
for these two albums is necessary, in that UMG has indicated that it will
disregard the Waite Notice as to those albums, and infringe on those copyrights,
as well.
        38.     UMG routinely markets, distributes, and sells sound recordings in
digital media format (e.g., permanent digital song downloads, and interactive and
non-interactive song streams) of individual tracks (i.e., songs) taken from the
subject albums.
        39.     Under §106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound
recordings, including, but not limited to, in phonorecords, and to exploit or
authorize the exploitation of interactive streams and digital downloads of the
sound recordings through subscription or non-subscription online digital music
services.
        40.     Pursuant to the Waite Notice, Waite is currently the owner of the
United States copyright in and to the sound recordings comprising the Ignition
Album.
        41.     By willfully continuing to exploit the sound recordings comprising
the Ignition Album in the United States after the effective date, all of which
occurred within the past three years, UMG has infringed upon those recordings,
and, furthermore, unlawful reproduction and distribution of the sound recordings
owned by Plaintiff as alleged hereinabove constitutes copyright infringement
under the Copyright Act.
                                   The Ely Albums
        42.     Ely entered into a recording agreement with MCA Records, Inc., a
predecessor of UMG, in 1976. In February 1978, Ely’s second album, Honky
Tonk Masquerade, was released on the MCA label.
                                          13
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 14 of 27




        43.     On December 15, 2015, Ely served a Notice of Termination (the
“Ely Notice”) upon UMG, and Ely caused the Notice to be recorded in the
United States Copyright Office, on August 30, 2016, as document V9921 D732
P1 through P3. A true and correct copy of the Ely Notice is attached hereto as
Exhibit C.
        44.     The effective date of termination for four albums on the Ely Notice,
namely, Honky Tonk Masquerade, Down the Drag, Live Shots, and Musta Notta
Gotta Lotta (the “Ely Albums”) was December 16, 2017.
        45.     On May 6, 2016, counsel for UMG sent Ely a letter setting forth
UMG’s legal positions for its claims that the Ely Notice was invalid, and, in
addition, demanded that Ely “refrain from attempting to exploit the recordings
yourself or taking any other actions interfering with UMG’s continuing rights in
the recordings that are the subject of your termination notice.” A true and correct
copy of that letter is attached hereto as Exhibit D.
        46.     UMG failed and refused to cease the sale, distribution, and
exploitation of the Ely Albums on the effective date of termination, that is,
December 16, 2017, and continued such exploitation after that date.
        47.     Despite UMG’s knowledge of the effective date, UMG has willfully
infringed upon the United States copyright belonging to Ely by continuing to
exploit the sound recordings, as if the Ely Notice had not been sent at all, in
complete disregard of the law.
        48.     UMG routinely markets, distributes, and sells sound recordings in
digital media format (e.g., permanent digital song downloads, and interactive and
non-interactive song streams) of individual tracks (i.e., songs) taken from the
subject albums.
        49.     Under §106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound
                                           14
154498.00601/120317498v.1
          Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 15 of 27




recordings, including, but not limited to, in phonorecords, and to exploit or
authorize the exploitation of interactive streams and digital downloads of the
sound recordings through subscription or non-subscription online digital music
services.
        50.     Pursuant to the Ely Notice, Ely is currently the owner of the United
States copyright in and to the sound recordings comprising the Ely Albums.
        51.     By willfully continuing to exploit the sound recordings comprising
the Ely Albums in the United States after the effective date, all of which
occurred within the past three years, UMG has infringed upon those recordings,
and, furthermore, unlawful reproduction and distribution of the sound recordings
owned by Ely as alleged hereinabove constitutes copyright infringement under
the Copyright Act.
                                  The Sulton Album
        52.     Sulton entered into a recording agreement with EMI America
Records, Inc. (“EMI”), a predecessor to Capitol Records, Inc., which is currently
known as Capitol Records, LLC, a division of UMG, on September 29, 1980. On
January 11, 1982, EMI released Kasim, an album of recordings authored by
Sulton.
        53.     On July 20, 2016, Sulton served a Notice of Termination (the
“Sulton Notice”) upon UMG, and Sulton caused the Notice to be recorded in the
United States Copyright Office, on July 25, 2016, as document V9924 D803 P1
through P3. A true and correct copy of the Sulton Notice is attached hereto as
Exhibit E.
        54.     The effective date of termination for Kasim (the “Sulton Album”)
was July 21, 2018.
        55.     On September 20, 2016, counsel for UMG sent Sulton a letter
setting forth UMG’s legal positions for its claims that the Sulton Notice was
                                           15
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 16 of 27




invalid, and, in addition, demanded that Sulton “refrain from attempting to
exploit the recordings yourself or taking any other actions interfering with
Capitol’s continuing rights in such sound recordings.” A true and correct copy of
that letter is attached hereto as Exhibit F.
        56.     UMG failed and refused to cease the sale, distribution, and
exploitation of the Sulton Album on the effective date of termination, that is,
July 21, 2016, and continued such exploitation in the United States after that
date.
        57.     Despite UMG’s knowledge of the effective date, UMG has willfully
infringed upon the United States copyright belonging to Sulton by continuing to
exploit the sound recordings, as if the Sulton Notice had not been sent at all, in
complete disregard of the law.
        58.     UMG routinely markets, distributes, and sells sound recordings in
digital media format (e.g., permanent digital song downloads, and interactive and
non-interactive song streams) of individual tracks (i.e., songs) taken from the
subject albums.
        59.     Under §106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound
recordings, including, but not limited to, in phonorecords, and to exploit or
authorize the exploitation of interactive streams and digital downloads of the
sound recordings through subscription or non-subscription online digital music
services.
        60.     Pursuant to the Sulton Notice, Sulton is currently the owner of the
United States copyright in and to the sound recordings comprising the Sulton
Album.
        61.     By willfully continuing to exploit the sound recordings comprising
the Sulton Album in the United States after the effective date, all of which
                                           16
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 17 of 27




occurred within the past three years, UMG has infringed upon those recordings,
and, furthermore, unlawful reproduction and distribution of the sound recordings
owned by Sulton as alleged hereinabove constitutes copyright infringement
under the Copyright Act.
        62.     Plaintiffs are further informed and believe, and on that basis allege,
that the continued willful exploitation by UMG of sound recordings of members
of the class in the United States after the effective date of Notices of Termination
were served on UMG pursuant to §203 by or on behalf of such class members,
all of which occurred within the past three years, constitutes willful infringement
by UMG.
        63.     UMG’s acts of infringement have been willful, intentional, and
purposeful, in disregard of and indifferent to the rights of Plaintiffs and the
members of the class.
        64.     As a direct and proximate result of Defendants’ infringements of
Plaintiffs’ copyrights and the copyrights of the members of the class, pursuant to
17 U.S.C. §504(c), Plaintiffs and the class members are entitled to recover up to
$150,000 in statutory damages for each sound recording infringed.
Alternatively, at their election, pursuant to 17 U.S.C. §504(b), Plaintiffs and the
class members are entitled to their actual damages, as well as all profits
attributable to the infringement, including but not limited to UMG’s profits from
infringement, as will be proven at trial.
        65.     Plaintiffs and the class members are also entitled to recover
attorney’s fees and costs pursuant to 17 U.S.C. §505, and prejudgment interest
according to law.
        66.     UMG is causing, and unless enjoined by the Court will continue to
cause, Plaintiffs and the class members irreparable harm for which they have no
adequate remedy at law. Plaintiffs and the class members are entitled to an
                                            17
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 18 of 27




injunction under 17 U.S.C. §502 prohibiting the continued infringement of their
sound recordings.

                             SECOND CLAIM FOR RELIEF
                       (Declaratory Relief – Against All Defendants)

        67.     Plaintiffs hereby incorporate the allegations set forth in paragraphs
1 through 66 above, as though fully set forth herein.
                                  The Syd Straw Album
        68.     Straw entered into a recording agreement with Virgin Records
America, Inc. (“Virgin”), a predecessor of Capitol Records, LLC, which is
currently a division of UMG, on July 20, 1987. On June 21, 1989, Virgin
released Surprise, an album of recordings authored by Straw.
        69.     On June 21, 2016, Straw served a Notice of Termination (the
“Straw Notice”) upon UMG. Straw has submitted the Straw Notice to the United
States Copyright Office for recordation. A true and correct copy of the Straw
Notice is attached hereto as Exhibit G.
        70.     The effective date of termination for the album on the Straw Notice,
namely, Surprise (the “Straw Album”) is June 22, 2024.
        71.     On December 16, 2016, counsel for UMG sent Straw a letter setting
forth UMG’s legal positions for its claims that the Straw Notice was invalid, and,
in addition, demanded that Straw “refrain from attempting to exploit the
recordings yourself or taking any other actions interfering with Capitol’s
continuing rights in such sound recordings.” A true and correct copy of that letter
is attached hereto as Exhibit H.
        72.     Under §106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound
recordings, including, but not limited to, in phonorecords, and to exploit or


                                            18
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 19 of 27




authorize the exploitation of interactive streams and digital downloads of the
sound recordings through subscription or non-subscription online digital music
services.
        73.     Pursuant to the Straw Notice, Straw will be the owner of the United
States copyright in and to the sound recordings comprising the Straw Album, as
of the effective date of termination set forth in the Straw Notice.
        74.     Based upon the foregoing facts, pursuant to 28 U.S.C. §§2201 &
2202, a case of actual and present controversy within the jurisdiction of this
court has arisen and now exists between Straw and UMG, concerning their
respective rights and duties concerning the Straw Notice.
                                 The Dickies’ Album
        75.     The Dickies entered into a recording agreement with A & M
Records, Inc. (“A&M”), a predecessor of UMG, on April 3, 1979. On November
9, 1979, A&M released Dawn of The Dickies, an album of recordings authored
by Phillips, Lee, Bill Remar p/k/a Billy Club, Bob Davis a/k/a Chuck Wagon,
and Caballero’s brother, Carlos a/k/a Karlos Kaballero.
        76.     On September 12, 2017, a majority of the authors (or their
successors, in the case of Caballero), set forth above, served a Notice of
Termination (the “The Dickies Notice”) upon UMG, and The Dickies have
submitted The Dickies Notice to the United States Copyright Office for
recordation. A true and correct copy of The Dickies Notice is attached hereto as
Exhibit I.
        77.     The effective date of termination for the album on the The Dickies
Notice, namely, Dawn of The Dickies (the “The Dickies Album”) is September
13, 2019.
        78.     On January 23, 2018, counsel for UMG sent Phillips, Lee, and
Caballero a letter setting forth UMG’s legal positions for its claims that The
                                           19
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 20 of 27




Dickies Notice was invalid, and, in addition, demanded that Phillips, Lee, and
Caballero “refrain from attempting to exploit the recordings themselves or taking
any other actions interfering with our clients’ continuing rights in the sound
recordings that are the subject of the termination notice.” A true and correct copy
of that letter is attached hereto as Exhibit J.
        79.     Under §106 of the Copyright Act, the copyright owner of a sound
recording has the exclusive right to reproduce and distribute the sound
recordings, including, but not limited to, in phonorecords, and to exploit or
authorize the exploitation of interactive streams and digital downloads of the
sound recordings through subscription or non-subscription online digital music
services.
        80.     Pursuant to the The Dickies Notice, the authors of The Dickies
Album will be the owners of the United States copyright in and to the sound
recordings comprising the The Dickies Album, as of the effective date of
termination set forth in The Dickies Notice.
        81.     Based upon the foregoing facts, pursuant to 28 U.S.C. §§2201 &
2202, a case of actual and present controversy within the jurisdiction of this
court has arisen and now exists between Phillips, Lee, and Caballero, on the one
hand, and UMG, on the other, concerning their respective rights and duties
concerning the The Dickies Notice.
         Declaratory Relief Applicable to Plaintiffs and All Class Members
        82.     In addition, pursuant to 28 U.S.C. §§2201 & 2202, a case of actual
and present controversy within the jurisdiction of this court has arisen and now
exists between Plaintiffs and the class members on the one hand, and Defendants
on the other hand, concerning their respective rights and duties, in that Plaintiffs
and the class members contend that:
                (A)         Sound recordings cannot be considered “a work made for hire,”
                                                20
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 21 of 27




        as that term is defined in the Copyright Act, because the definition set forth
        in §101 of the Copyright Act does not include sound recordings as being one
        of the types of works that can be “a work made for hire”;
                (B)         The release of sound recordings that were created by a
        particular recording artist in “album” form, as is typical in the music
        industry, do not constitute a “contribution to a collective work,” or a
        “compilation,” as those terms are used in §101 of the Copyright Act, and do
        not transform the sound recordings into “works made for hire”;
                (C)         UMG routinely markets, distributes, and sells sound recordings
        in digital media format (e.g., permanent digital song downloads, and
        interactive and non-interactive song streams) of individual tracks (i.e.,
        songs) taken from the subject albums.
                (D)         A foreign choice of law provision in a recording agreement has
        no effect upon the application of United States copyright law, exclusively, to
        issues relating to the application of the Copyright Act (and §203
        specifically) to the United States copyright, and cannot support a claim of
        “breach of contract” by the recording artists for exercising their rights under
        United States law;
                (E)         UMG’s position regarding “a work made for hire” clauses
        violates §203(a)(5) of the Copyright Act;
                (F)         Sound recordings created and delivered pursuant to a recording
        agreement are not “commissioned works,” as that term is used in §101 of the
        Copyright Act, thereby transforming the sound recordings into “a work
        made for hire”;
                (G)         Recording artists are not barred from exercising their rights
        under §203 of the Copyright Act, even if a “loan-out company,” or, in the
        appellation utilized by UMG, a “Furnishing Company” was involved in the
                                                21
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 22 of 27




        contractual transaction relating to the original grant; and UMG’s position
        regarding “Furnishing Company” clauses violates §203(a)(5) of the
        Copyright Act;
                 (H)        The exercise by recording artists of their rights under §203 of
        the Copyright Act to terminate the original grant, and to thereafter exploit
        the sound recordings after the effective date of termination, does not
        constitute a breach of contract of the recording agreements; and
                 (I)        The assertion of rights by the recording artists under §203 of
        the Copyright Act are not “time-barred” because “claims regarding the
        initial ownership status of a work must be brought within three years of
        creation.”
        83.      Defendants, on the other hand, contend that:
                 (A)        Each of the sound recordings at issue are “a work made for
        hire,” because the recording agreements at issue contain clauses that purport
        to be an agreement between the parties to those agreements that the sound
        recordings should be so characterized;
                 (B)        The sound recordings at issue are contributions to a “collective
        work” or “compilation,” i.e., record albums, and so are “a work made for
        hire”;
                 (C)        If a recording agreement so provides, foreign law may be
        applied to the rights of recording artists in United States copyrights, and may
        be used to deny terminations that would be otherwise valid under the United
        States Copyright Act;
                 (D)        UMG’s position regarding “work made for hire” clauses does
        not violate §203(a)(5) of the Copyright Act;
                 (E)        Sound recordings created and delivered pursuant to a recording
        agreement are “commissioned works,” as that term is used in §101 of the
                                                 22
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 23 of 27




        Copyright Act, thereby transforming each of the sound recordings into “a
        work made for hire”;
                (F)         Recording artists are barred from exercising their rights under
        §203 of the Copyright Act if a “loan-out company,” or, in the appellation
        utilized by UMG, a “Furnishing Company” was involved in the contractual
        transaction relating to the original grant;
                (G)         The exercise by recording artists of their rights under §203 of
        the Copyright Act to terminate the original grant, and to thereafter exploit
        the sound recordings after the effective date of termination, constitutes a
        breach of contract of the recording agreements; and
                (H)         The assertion of rights by the recording artists under §203 of
        the Copyright Act are “time-barred” because “claims regarding the initial
        ownership status of a work must be brought within three years of creation.”
        84.     Defendant’s actions have caused, and will continue to cause,
irreparable harm to Plaintiffs, and will continue to so harm Plaintiffs unless
preliminarily and permanently enjoined.               Furthermore, there is no available
remedy at law sufficient to make Plaintiffs whole.
        85.     Plaintiffs and the class members desire a judicial determination of
their rights and duties, and a declaration that UMG’s repeated disregard of the
rights of Plaintiffs and the class members violates the Copyright Act.
        86.     Such a judicial determination of the rights and duties of the parties
is necessary at this time, in that Defendants have repeatedly denied Plaintiffs’
rights, and the rights of hundreds of class members, and has denied all of them
the right to own the United States copyright in and to the sound recordings for
the post-termination period. By doing these acts in the past, and unless enjoined
from engaging in like behavior in the future, UMG will be allowed to destroy the
value and salability of the subject sound recordings, in direct contradiction of the
                                                 23
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 24 of 27




second chance guaranteed by the Copyright Act.
                            PRAYER FOR RELIEF
         WHEREFORE, Plaintiffs, on behalf of themselves and on behalf of all other
members of the class, pray for Judgment against UMG and the Doe Defendants,
and each of them, as follows:
         A.     Determining that this is a proper class action maintainable pursuant to
Rule 23 of the Federal Rules of Civil Procedure, certifying Plaintiffs as class
representatives and Plaintiffs’ counsel as class counsel;
         B.     For actual damages according to proof, or, at Plaintiffs’ election, for
statutory damages in an amount of $150,000 per infringed work, or according to
proof;
         C.     For declaratory relief, regarding the legal issues described in ¶¶ 82
through 86, above;
         D.     A temporary, preliminary, and permanent injunction enjoining and
restraining Defendants, and their respective agents, servants, directors, officers,
principals, employees, representatives, subsidiaries and affiliated companies,
successors, assigns, and those acting in concert with them or at their direction, and
each of them, from continued denial and disregard of the Notices of Termination
served by Plaintiffs and the members of the class, and each of them, upon UMG, to
the extent that UMG bases said grounds on the legal and factual issues that are
adjudicated in this suit;
         E.     For pre- and post-judgment interest;
         F.     For such fees and costs (including reasonable attorney’s fees) incurred
herein as permitted by law; and




                                           24
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 25 of 27




G.      For such other and further relief as this Court deems just and proper.

                                        BLANK ROME LLP

Dated: June 5, 2019                           /s/Ryan E. Cronin
                                        Ryan E. Cronin, Esquire
                                        BLANK ROME LLP
                                        1271 Avenue of the America
                                        New York, NY 10020
                                        (212) 885-5000
                                        RCronin@BlankRome.com

                                        GREGORY M. BORDO
                                        BLANK ROME LLP
                                        2029 Century Park East, 6th Floor
                                        Los Angeles, CA 90067
                                        (424) 239-3404
                                        GBordo@BlankRome.com

                                        DAVID M. PERRY
                                        BLANK ROME LLP
                                        One Logan Square
                                        130 North 18th Street
                                        Philadelphia, PA 19103-6998
                                        (215) 569-5767
                                        Perry@BlankRome.com
                                        and
                                        EVAN S. COHEN
                                        COHEN MUSIC LAW
                                        1180 South Beverly Drive, Suite 510
                                        Los Angeles, CA 90035-1157
                                        (310) 556-9800
                                        esc@cohenmusiclaw.com
                                        MARYANN R. MARZANO
                                        COHEN MUSIC LAW
                                        1180 South Beverly Drive, Suite 510
                                        Los Angeles, CA 90035-1157
                                        (310) 556-9800
                                        mmarzano@cohenmusiclaw.com
                                        Attorneys for Plaintiffs


                                           25
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 26 of 27




                            DEMAND FOR JURY TRIAL
    Plaintiffs demand a trial by jury of the claims alleged in this Amended
Complaint.


                                     BLANK ROME LLP



Dated: June 5, 2019                        /s/Ryan E. Cronin
                                     Ryan E. Cronin
                                     BLANK ROME LLP
                                     1271 Avenue of the America
                                     New York, NY 10020
                                     (212) 885-5000
                                     RCronin@BlankRome.com

                                     GREGORY M. BORDO
                                     BLANK ROME LLP
                                     2029 Century Park East, 6th Floor
                                     Los Angeles, CA 90067
                                     (424) 239-3404
                                     GBordo@BlankRome.com

                                     DAVID M. PERRY
                                     BLANK ROME LLP
                                     One Logan Square
                                     130 North 18th Street
                                     Philadelphia, PA 19103-6998
                                     (215) 569-5767
                                     Perry@BlankRome.com
                                     and
                                     MARYANN R. MARZANO
                                     COHEN MUSIC LAW
                                     1180 South Beverly Drive, Suite 510
                                     Los Angeles, CA 90035-1157
                                     (310) 556-9800
                                     mmarzano@cohenmusiclaw.com




                                       26
154498.00601/120317498v.1
         Case 1:19-cv-01091-LAK Document 45 Filed 06/05/19 Page 27 of 27




                                     EVAN S. COHEN
                                     COHEN MUSIC LAW
                                     1180 South Beverly Drive, Suite 510
                                     Los Angeles, CA 90035-1157
                                     (310) 556-9800
                                     esc@cohenmusiclaw.com
                                     Attorneys for Plaintiffs




                                       27
154498.00601/120317498v.1
